Exhibit 10.2





Written Description of Non-Employee Director Compensation
 
Each non-employee director is paid during each year a cash retainer of $55,000
(except the Lead Director, who receives a $60,000 retainer), plus grants of
shares of the company’s common stock valued at $55,000 ($60,000 for the Lead
Director).  The stock is granted under the company’s 2015 Equity Incentive Plan
and is immediately vested when granted.  The cash retainer and stock grants are
paid on a quarterly basis on the first business day of October, January, April
and July of each year during the director’s service on the board of directors. 
The amount of cash paid each quarter is 25% of the yearly cash retainer, and the
number of shares granted each quarter is the number of shares valued at 25% of
the yearly stock grant amount, to be determined with reference to the closing
price of the company’s common stock on the quarterly grant date, with partial
shares rounded to the nearest whole number of shares.
 